DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3-9, 11-13, and 15-18 are pending in this application.               Claims 1, 5, 9, 13, and 17 are presented as amended claims.
               Claims 3-4, 6-8, 11-12, 15-16, and 18 are presented as original or previously presented claims.
               No claims are newly presented.
               Claims 2, 10, and 14 are cancelled.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Acikmese et al. (US 20100228409 A1) (hereinafter Acikmese) in view of Takeshi (JP 2002220097 A) in view of. As regards the individual claims:
Regarding claim 1, Acikmese teaches a:
spacecraft configured to land on a gravitational body (Acikmese: ¶ 008; guiding a spacecraft to a soft landing on a planetary surface)
comprising an engine (Acikmese: ¶ 110; The spacecraft may have a plurality of attitude control thrusters as well as landing thrusters 912, which are used when the spacecraft 900 is landing on a surface.) 
a thrust vector control device comprising at least one of a gimbal unit and a reaction control system (RCS) configured to control a thrust vector which is a direction of thrust generated by the engine(Acikmese: ¶ 115; SCP 1002 also sends control commands 1030 to the thruster valve driver unit 1032 which in turn controls the landing thrusters 912 and the attitude control thrusters 1036) (Applicant Arguments: April 30, 2021, pg. 18; those having ordinary skill in the subject art understand that . . . ‘a thrust vector control device comprising at least one of a gimbal unit and a reaction control system (RCS)” implemented with “thrust vector[ing] which is a direction of thrust generated by the [vectored rocket] engine . . . has a . . . known structural meaning in the subject art)
Acikmese does not explicitly teach:
and a processing unit configured to acquire state quantities of the spacecraft in a powered descent; however, Takeshi teaches:
and a processing unit configured to acquire state quantities of the spacecraft in a powered descent (Takeshi: ¶ 059; acceleration command value D 
in which the spacecraft is guided to a target point while the engine generates the thrust (Takeshi: ¶ 049; The actuator 7 is driven and controlled in response to the calculation results (acceleration command value D) of the guidance computer 5 and the control computer 6, and applies thrust F to the spacecraft dynamics 8 to drive the spacecraft);
and generate based on the acquired state quantities a throttling command to control combustion of the engine and an operation command to operate the thrust vector control device, and a control command interface configured to: supply the throttling command to the engine; and supply the operation command to the thrust vector control device (Takeshi: ¶ 053; calculates the actuator command value D based on the acceleration direction command value C obtained from the induction computer [5] and inputs it to the actuator [7]. As a result, the actuator [7] is driven to generate a thrust F that follows the acceleration direction command value C, and the spacecraft moves according to the spacecraft dynamics [8])
wherein the state quantities contain a first acceleration parameter and a second acceleration parameter (Takeshi: ¶ 032; there are two unknown parameters (slope of a line, intercept with respect to the vertical axis);
While Takeshi does not explicitly teach:
and wherein the first acceleration parameter and the second acceleration parameter are calculated as coefficients A and B obtained by fitting based on an acceleration of the spacecraft detected at each time of past, supposing that the following equation (1) is satisfied between a reciprocal number 1/a of the acceleration a of the spacecraft and time t: t: 1/a=-mt + b 
Takeshi does teach finding a linear equation which is a best fit for the historical values of the acceleration. The line shown in Takeshi, Figure 2 is decreasing, i.e. has a negative slope (Takeshi: ¶ 030; device [2] calculates the reciprocal 1 / α of the acceleration from the acceleration observed in the past, and the smoother 3 utilizes the fact that the reciprocal 1 / α of the acceleration can be expressed by a linear function of the elapsed time t. Estimate the two coefficients of the linear function from the time history of the reciprocal of acceleration 1 / α) (Takeshi: Figure 002).

    PNG
    media_image1.png
    314
    443
    media_image1.png
    Greyscale

Figure translation: 1. Reciprocal of acceleration; 2. Measured values; 3. Past; 4. Future time; 5. Estimated values; 6. Approximate straight line; 7. Elapsed time

Therefore, before the effective filling date of the claimed invention, it would be well understood by a person of ordinary skill in the art that an equation of a line with a negative slope such as the line shown in Fig. 2 would have a format of y= -mx+b. The graph of Figure 2 shows the y-axis as 1/a which is the reciprocal and the x-axis as t which is time. Consequently, the line of the graph of fig. 2 has an equation of 1/a=-mt + b. So, before the time of filing, it would have been obvious to one of ordinary skill in the art that Takeshi teaches state quantities containing a first acceleration parameter and a second acceleration parameter, wherein the first acceleration parameter and the second acceleration parameter are calculated as coefficients A and B obtained by fitting based on an acceleration of the spacecraft detected at each time of past, supposing that the following equation (1) is satisfied between a reciprocal number 1/a of the acceleration a of the spacecraft and time t:.
wherein generating the throttling command comprises: calculating an output of a first polynomial having variables including the first acceleration parameter and the second acceleration parameter (Takeshi: ¶ 030; device [2] calculates the reciprocal 1 / α of the acceleration from the acceleration observed in the past, and the smoother 3 utilizes the fact that the reciprocal 1 / α of the acceleration can be expressed by a linear function of the elapsed time t. Estimate the two coefficients of the linear function from the time history of the reciprocal of acceleration 1 / α) (Takeshi: Figure 002).)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Acikmese with the teachings of Takeshi because combining prior art elements according to known methods to yield predictable results is obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)). In the instant case, Acikmese teaches the element of a planetary body landing spacecraft while Takeshi teaches using a polynomial related to reciprocal of acceleration. The combination of these elements results in the predictable benefit of being able to calculate use an easier to resolve polynomial-type equation to calculate a minimum-fuel use burn for a spacecraft; consequently, the combination is obvious to a person of ordinary skill in the art.
Acikmese further teaches:
determining a time-to-go as the output of the first polynomial, the time-to-go being a time for which the combustion of the engine is to be continued thereafter in the powered descent (Acikmese: ¶ 087; gives the minimum-time solution in the vertical dimension only; that is, it determines the minimum-time thrust profile that eliminates the initial vertical velocity and ends with the lander at zero altitude. Denote the optimal time of this solution as t.sub.f.sup.1D. In the minimum landing error guidance problem the lander must also have zero final altitude and vertical velocity, hence the constraint set for the minimum landing error guidance problem is tighter than for the one-dimensional problem. This means that any feasible time-of-flight for Problem 3 is no less than t.sub.f.sup.1D, and hence we can set t.sub.l=t.sub.f.sup.1D.ltoreq.t.sub.f*)
and generating the throttling command(Acikmese: ¶ 115; SCP 1002 also sends control commands 1030 to the thruster valve driver unit 1032 which in turn controls the landing thrusters 912 and the attitude control thrusters 1036)
based on the time-to-go (Acikmese: Table 1; Solve the relaxed minimum landing error guidance problem (Problem 4) for {t.sub.f*, T.sub.e*(), .GAMMA.*()} with corresponding trajectory r*()) (Acikmese: Equations 24 - 30).

    PNG
    media_image2.png
    439
    373
    media_image2.png
    Greyscale

Regarding claim 13, Acikmese teaches a control device:
configured to control a spacecraft having an engine and configured to carry out a powered descent while the engine generates a thrust, (Acikmese: ¶ 008; guiding a spacecraft to a soft landing on a planetary surface) (Acikmese: ¶ 110; The spacecraft may have a plurality of attitude control thrusters as well as landing thrusters 912, which are used when the spacecraft 900 is landing on a surface.)
Acikmese does not explicitly teach:
the control device comprising: a processing unit configured to acquire state quantities of the spacecraft in the powered descent; however, Takeshi teaches:
the control device comprising: a processing unit configured to acquire state quantities of the spacecraft in the powered descent (Takeshi: ¶ 059; acceleration command value D is calculated by the induction computer 6 . . . according to the actual operating state even if the operating state is different from the operating state of the design value. It is possible to realize guidance with higher accuracy than when the acceleration command value D is calculated by using the operating state of the design value as input information as in the conventional device) (Takeshi: ¶ 010; [the invention calculates] amount of propellant for attitude control consumed until the start of landing on the moon)
and generate a throttling command to control combustion of an engine according to the acquired state quantities and an operation command to operate a thrust vector control device to control a thrust vector as a direction of the thrust acting on the spacecraft (Takeshi: ¶ 053; calculates the actuator command value D based on the acceleration direction command value C obtained from the induction computer [5] and inputs it to the actuator [7]. As a result, the actuator [7] is driven to generate a thrust F that follows the acceleration direction command value C, and the spacecraft moves according to the spacecraft dynamics [8])
and a control command interface configured to supply the throttling command to the engine and to supply the operation command to the thrust vector control device, wherein the state quantities contain a first acceleration parameter and a second acceleration parameter(Takeshi: ¶ 032; there are two unknown parameters (slope of a line, intercept with respect to the vertical axis);
While Takeshi does not explicitly teach:
and wherein the first acceleration parameter and the second acceleration parameter are respectively calculated as coefficients A and B obtained by fitting based on an acceleration of the spacecraft detected at each time of past, supposing that the following equation is satisfied between a reciprocal number 1/a of the acceleration a of the spacecraft and time t: 1/a=-mt + b 
Takeshi does teach finding a linear equation that is a best fit for the historical values of the acceleration. The line shown in Takeshi, Figure 2 is decreasing, i.e. has a negative slope (Takeshi: ¶ 030; device [2] calculates the reciprocal 1 / α of the acceleration from the acceleration observed in the past, and the smoother 3 utilizes the fact that the reciprocal 1 / α of the acceleration can be expressed by a linear function of the elapsed time t. Estimate the two coefficients of the linear function from the time history of the reciprocal of acceleration 1 / α) (Takeshi: Figure 002).
Therefore, before the effective filling date of the claimed invention, it would be well understood by a person of ordinary skill in the art that an equation of a line with a negative slope such as the line shown in Fig. 2 would have a format of y= -mx+b. The 
wherein generating the throttling command comprises: calculating an output of a first polynomial having variables including the first acceleration parameter and the second acceleration parameter (Takeshi: ¶ 030; device [2] calculates the reciprocal 1 / α of the acceleration from the acceleration observed in the past, and the smoother 3 utilizes the fact that the reciprocal 1 / α of the acceleration can be expressed by a linear function of the elapsed time t. Estimate the two coefficients of the linear function from the time history of the reciprocal of acceleration 1 / α) (Takeshi: Figure 002).)
Takeshi does not explicitly teach:
determining a time-to-go as the output of the first polynomial the time-to-go being a time for which the combustion of the engine is to be continued thereafter in the powered descent; however, Acikmese teaches:
determining a time-to-go as the output of the first polynomial the time-to-go being a time for which the combustion of the engine is to be continued thereafter in the (Acikmese: ¶ 087; gives the minimum-time solution in the vertical dimension only; that is, it determines the minimum-time thrust profile that eliminates the initial vertical velocity and ends with the lander at zero altitude. Denote the optimal time of this solution as t.sub.f.sup.1D. In the minimum landing error guidance problem the lander must also have zero final altitude and vertical velocity, hence the constraint set for the minimum landing error guidance problem is tighter than for the one-dimensional problem. This means that any feasible time-of-flight for Problem 3 is no less than t.sub.f.sup.1D, and hence we can set t.sub.l=t.sub.f.sup.1D.ltoreq.t.sub.f*.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Acikmese with the teachings of Takeshi because combining prior art elements according to known methods to yield predictable results is obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (KSR Int'l Co. v. Teleflex Inc.
Acikmese further teaches:
and generating the throttling command according to the time-to-go (Acikmese: ¶ 115; SCP 1002 also sends control commands 1030 to the thruster valve driver unit 1032 which in turn controls the landing thrusters 912 and the attitude control thrusters 1036)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Acikmese in view of in view of Takeshi in view of Cerimele et al. (US 5064151 A) (hereinafter Cerimele). As regards the individual claims:
Regarding claim 3, as detailed above Acikmese as modified by Takeshi teaches the invention as detailed with respect to claim 1. Neither explicitly teach:
wherein the processing unit is configured to calculate a burn time variation showing a change quantity of a time from a start of the combustion of the engine to a stop thereof from a nominal combustion time based on a combustion time of the engine to a current time from the start of the combustion of the engine in the powered descent, the time-to-go, and a nominal combustion time as the combustion time of the engine when the spacecraft is guided along a nominal orbit as an orbit planned initially for the spacecraft; however, Cerimele teaches:
wherein the processing unit is configured to calculate a burn time variation showing a change quantity of a time from a start of the combustion of the engine to a stop thereof from a nominal combustion time based on a combustion time of the engine to a current time from the start of the combustion of the engine in the powered descent, the time-to-go, and a nominal combustion time as the combustion time of the engine when the spacecraft is guided along a nominal orbit as an orbit planned initially (Cerimele: Col. 26, lns. 18 – 44; the only control variable required in deorbit guidance is the thrust duration . . . At the appropriate ignition time, the deorbit burn is executed with periodic recalculations of the predicted trajectory. Thrust is maintained until the distance from the predicted landing site to the target site is minimized. In periodic predicted trajectories, entry conditions are checked)
Before the time of filing, it would have been obvious to one of ordinary skill in the art to combine the teachings of Cerimele with the further teachings of Acikmese as modified by Acikmese based on a motivation to improve the calculation of a burn time to land on a gravitational body with the use of state vectors and attitude data (Cerimele: Abstract)
Takeshi further teaches:
wherein the state quantities contain the burn time variation, wherein the processing unit is configured to calculate a target thrust vector by using the first acceleration parameter, the second acceleration parameter (Takeshi: ¶ 032; there are two unknown parameters (slope of a line, intercept with respect to the vertical axis)
and the burn time variation and wherein the thrust vector control device controls the thrust vector of the spacecraft such that the thrust vector of the spacecraft is directed to the target thrust vector. (Takeshi: ¶ 064 - 065; the calculation control unit includes a guidance computer and a control computer that perform a calculation for controlling a spacecraft based on input information, and a guidance 
Claims 4-6, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Acikmese in view of in view of Takeshi in further view of Nagase et al. (US 20140136029 A1) (hereinafter Nagase). As regards the individual claims:
Regarding claim 4, as detailed above Acikmese as modified by Takeshi teaches the invention as detailed with respect to claim 1. Neither Takeshi or Acikmese explicitly teach:
wherein the state quantities contain an initial cross range position error as a cross range angle of the spacecraft at a time when the powered descent is started and an initial horizontal velocity error as a velocity of the spacecraft in a cross range direction at the time when the powered descent is started, wherein the main control device is configured to calculate the target thrust vector by using the initial cross range position error and the initial horizontal velocity error at each time during the powered descent , and wherein the thrust vector control device controls the thrust vector of the spacecraft such that the thrust vector of the spacecraft is directed to the target thrust vector; however, Nagase does teach:
wherein the state quantities contain an initial cross range position error as a cross range angle of the spacecraft at a time when the powered descent is started and an initial horizontal velocity error as a velocity of the spacecraft in a cross range direction at the time when the powered descent is started, wherein the main control device is configured to calculate the target thrust vector by using the initial cross range (Nagase: ¶ 018-020; flight control device corrects the reference trajectory which . . . before entering the atmosphere, for example [of the targeted gravitational body, and a] ratio calculating means calculates the ratio between the distance from the current position based on the reference trajectory to the target position, and the real distance from the current position to the target position)
Before the time of filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Acikmese as modified by Takeshi with the further teachings of Nagase based on a motivation to calculate the reference trajectory without using a data processor with high data processing performance (Nagase: ¶¶ 014 - 015).
Regarding claim 5, as detailed above Acikmese as modified by Takeshi teaches the invention as detailed with respect to claim 1. Neither Takeshi or Acikmese explicitly teach:
further comprising a storage unit which stores landing guidance polynomial data which describes coefficients of the ; however, Nagase does teach:
further comprising a storage unit which stores landing guidance polynomial data which describes coefficients of the (Nagase: ¶ 049; unit for comprehensively controlling operations of the spacecraft 10, a ROM (read only memory) 24 that is a storage means storing various programs and various data).
Before the time of filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Acikmese as modified by Takeshi with the further teachings of Nagase based on a motivation to calculate the reference trajectory without using a data processor with high data processing performance (Nagase: ¶¶ 014 - 015).
and wherein the processing unit is further configured to calculate the time-to-go from the first polynomial by using the coefficients of the first polynomial described in the landing guidance polynomial data (Acikmese: ¶ 087; gives the minimum-time solution in the vertical dimension only; that is, it determines the minimum-time thrust profile that eliminates the initial vertical velocity and ends with the lander at zero altitude. Denote the optimal time of this solution as t.sub.f.sup.1D. In the minimum landing error guidance problem the lander must also have zero final altitude and vertical velocity, hence the constraint set for the minimum landing error guidance problem is tighter than for the one-dimensional problem. This means that any feasible time-of-flight for Problem 3 is no less than t.sub.f.sup.1D, and hence we can set t.sub.l=t.sub.f.sup.1D.ltoreq.t.sub.f*)
Regarding claim 6, as detailed above Acikmese as modified by Takeshi as modified by Nagase teaches the invention as detailed with respect to claim 5. Takeshi further teaches:
wherein the coefficients of the first polynomial are calculated (Takeshi: ¶ 030; device [2] calculates the reciprocal 1 / α of the acceleration from the acceleration observed in the past,  (Takeshi: Figure 002).
Nagase further teaches:
before the powered descent is started and stored in the storage unit as the landing guidance polynomial data (Nagase: ¶ 019; reference trajectory is generated in the spacecraft at the time of arriving at the celestial body with the atmosphere from the outer space, that is, before entering the atmosphere)
Regarding claim 16, as detailed above Acikmese as modified by Takeshi teaches the invention as detailed with respect to claim 13; however, neither explicitly teach:
Wherein the state quantities contain an initial cross range position error as a cross range angle of the spacecraft at a time when the powered descent is started and an initial horizontal velocity error as a velocity of the spacecraft in a cross range direction at the time when the powered descent is started, and wherein the processing unit calculates a target thrust vector by using the initial cross range position error and the initial horizontal velocity error at each time during the powered descent, and generates the operation command such that the thrust vector of the spacecraft is directed to the target thrust vector; but Nagase does teach:
Wherein the state quantities contain an initial cross range position error as a cross range angle of the spacecraft at a time when the powered descent is started and an initial horizontal velocity error as a velocity of the spacecraft in a cross range (Nagase: ¶ 018-020; flight control device corrects the reference trajectory which . . . before entering the atmosphere, for example [of the targeted gravitational body, and a] ratio calculating means calculates the ratio between the distance from the current position based on the reference trajectory to the target position, and the real distance from the current position to the target position)
Before the time of filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Acikmese as modified by Takeshi with the further teachings of Nagase based on a motivation to calculate the reference trajectory without using a data processor with high data processing performance (Nagase: ¶¶ 014 - 015).
Regarding claim 17, as detailed above Acikmese as modified by Takeshi teaches the invention as detailed with respect to claim 13; however, neither explicitly teach:
further comprising a storage unit configured to store landing guidance polynomial data which describe coefficients of the first polynomial ; however, Nagase does teach:
further comprising a storage unit configured to store landing guidance polynomial data which describe coefficients of a first polynomial having the state quantities as variables (Nagase: ¶ 049; unit for comprehensively 
and wherein the processing unit is configured to calculate the time-to-go from the first polynomial by using the coefficients of the first polynomial described in the landing guidance polynomial data (Acikmese: ¶ 087; gives the minimum-time solution in the vertical dimension only; that is, it determines the minimum-time thrust profile that eliminates the initial vertical velocity and ends with the lander at zero altitude. Denote the optimal time of this solution as t.sub.f.sup.1D. In the minimum landing error guidance problem the lander must also have zero final altitude and vertical velocity, hence the constraint set for the minimum landing error guidance problem is tighter than for the one-dimensional problem. This means that any feasible time-of-flight for Problem 3 is no less than t.sub.f.sup.1D, and hence we can set t.sub.l=t.sub.f.sup.1D.ltoreq.t.sub.f*).
Before the time of filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Acikmese as modified by Takeshi with the further teachings of Nagase based on a motivation to calculate the reference trajectory without using a data processor with high data processing performance (Nagase: ¶¶ 014 - 015).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Acikmese in view of in view of Takeshi in further view of Cerimele in further view of in view of Nagase. As regards the individual claims:
Regarding claim 7, as detailed above Acikmese as modified by Takeshi as further modified by Cerimele teaches the invention as detailed with respect to claim 3, but none explicitly teach:
a storage unit which stores landing guidance polynomial data in which coefficients of a second polynomial having the state quantities as variables are described; however, Nagase does teach:
a storage unit which stores landing guidance polynomial data in which coefficients of a second polynomial having the state quantities as variables are described (Nagase: ¶ 049; unit for comprehensively controlling operations of the spacecraft 10, a ROM (read only memory) 24 that is a storage means storing various programs and various data).
Before the time of filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Acikmese as modified by Takeshi with the further teachings of Nagase based on a motivation to calculate the reference trajectory without using a data processor with high data processing performance (Nagase: ¶¶ 014 - 015).
Takeshi further teaches:
and wherein the processing unit is configured to calculate the target thrust vector from the second polynomial by using the coefficients of the second polynomial described in the landing guidance polynomial data (Takeshi: ¶ 030; device [2] calculates the reciprocal 1 / α of the acceleration from the acceleration observed in the past, and the smoother 3 utilizes the fact that the reciprocal 1 / α of the acceleration can be expressed by a linear function of .
Regarding claim 8, as detailed above Acikmese as modified by Takeshi as modified by Cerimele as further by Nagase teaches the invention as detailed with respect to claim 7, Nagase further teaches:
wherein the coefficients of the second polynomial are calculated before the powered descent is started and stored in the storage unit as the landing guidance polynomial data (Nagase: ¶ 019; reference trajectory is generated in the spacecraft at the time of arriving at the celestial body with the atmosphere from the outer space, that is, before entering the atmosphere)
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nagase in view of Takeshi in further view of in view of Acikmese. As regards the individual claims:
Regarding claim 9, Nagase teaches:
A non-transitory storage medium which stores a program to(Nagase: ¶ 049; unit for comprehensively controlling operations of the spacecraft 10, a ROM (read only memory) 24 that is a storage means storing various programs and various data);
Takeshi teaches:
make a control device to operate so as to control a spacecraft which comprises an engine and is configured to carry out a powered descent while generating a thrust by the engine, the program makes the control device execute a series of steps in the powered descent in which the spacecraft is guided to a target point while generating a thrust by the engine (Takeshi: ¶ 059; acceleration command value D  (Takeshi: ¶ 010; [the invention calculates] amount of propellant for attitude control consumed until the start of landing on the moon)
Before the time of filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Takeshi with the teachings of Nagase based on a motivation to improve calculation of a reentry burn despite the prospect of inaccurate mass measurements (Takeshi: ¶ 009).
Takeshi further teaches:
the series of steps comprising: acquiring state quantities of the spacecraft; generating a throttling command to control combustion of the engine according to the acquired state quantities and generating an operation command to operate a thrust vector control device which controls a thrust vector as a direction of thrust acting on the spacecraft according to the acquired state quantities; (Takeshi: ¶ 048 - 050; the guidance computer [5] calculates the acceleration direction command value C of the spacecraft based on the future time predicted acceleration, and the control computer [6] calculates the acceleration command value D for the actuator [7] based on the acceleration direction ;
wherein the state quantities contain a first acceleration parameter and a second acceleration parameter, wherein the first acceleration parameter and the second acceleration parameter are respectively calculated as coefficients A and B obtained by fitting based on an acceleration of the spacecraft detected at each time of past, supposing that the following equation is established between a reciprocal number 1/a of the acceleration a of the spacecraft and the time t (1): t: 1/a=-mt + b (Takeshi: ¶ 030; device [2] calculates the reciprocal 1 / α of the acceleration from the acceleration observed in the past, and the smoother 3 utilizes the fact that the reciprocal 1 / α of the acceleration can be expressed by a linear function of the elapsed time t. Estimate the two coefficients of the linear function from the time history of the reciprocal of acceleration 1 / α) (Takeshi: Figure 002).
wherein generating the throttling command comprises: calculating an output of a first polynomial having variables including the first acceleration parameter and the second acceleration parameter (Takeshi: ¶ 030; device [2] calculates the reciprocal 1 / α of the acceleration from the  (Takeshi: Figure 002).)
Neither Nagase nor Takeshi explicitly teach:
determining a time-to-go as the output of the first polynomial, the time-to-go being a time for which the combustion of the engine is to be continued thereafter in the powered descent; and generating the throttling command based on the time-to-go; however, Acikmese does teach:
determining a time-to-go as the output of the first polynomial, the time-to-go being a time for which the combustion of the engine is to be continued thereafter in the powered descent; and generating the throttling command based on the time-to-go (Acikmese: Table 1; Solve the relaxed minimum landing error guidance problem (Problem 4) for {t.sub.f*, T.sub.e*(), .GAMMA.*()} with corresponding trajectory r*()) (Acikmese: Equations 24 - 30).
Before the before the time of filing of the claimed invention, it would be obvious to a person of ordinary skill in the art to combine Acikmese with the teachings of Takeshi based on a desire to implement a mathematical solution to a minimum error landing problem when landing on a gravitational body (Acikmese: Abstract).
Regarding claim 12, as detailed above Nagase as modified by Takeshi as further modified by Acikmese teaches the invention as detailed with respect to claim 9. Nagase further teaches:
wherein the state quantities contain an initial cross range position error as a cross range angle of the spacecraft at a time when the powered descent is started, and an initial horizontal velocity error as a velocity of the spacecraft in a cross range direction at the time when the powered descent is started, generating the operation command comprises: calculating a target thrust vector by using the initial cross range position error and the initial horizontal velocity error at each time of the powered descent ; and generating the operation command such that the thrust vector of the spacecraft is directed to the target thrust vector (Nagase: ¶ 018-020; flight control device corrects the reference trajectory which . . . before entering the atmosphere, for example [of the targeted gravitational body, and a] ratio calculating means calculates the ratio between the distance from the current position based on the reference trajectory to the target position, and the real distance from the current position to the target position).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nagase in view of Takeshi in view of in view of Acikmese in further view of Cerimele. As regards the individual claims:
Regarding claim 11, as detailed above Nagase as modified by Takeshi as further modified by Acikmese teaches the invention as detailed with respect to claim 9. Acikmese further teaches:
wherein generating the operation command comprises: calculating as one of the state quantities, a burn time variation showing a change quantity of a time from a start of the combustion of the engine to a stop thereof from a nominal combustion time, based on a combustion time of the engine from the start of the combustion of the engine to a current time in the powered descent, the time-to-go (Acikmese: ¶ 
However, none of Nagase, Takeshi, or Acikmese explicitly teaches:
and the nominal combustion time as the combustion time of the engine when the spacecraft is guided along a nominal orbit as an orbit planned initially for the spacecraft; calculating a target thrust vector by using the first acceleration parameter, the second acceleration parameter and the burn time variation; however, Cerimele teaches:
and the nominal combustion time as the combustion time of the engine when the spacecraft is guided along a nominal orbit as an orbit planned initially for the spacecraft; calculating a target thrust vector by using the first acceleration parameter, the second acceleration parameter and the burn time variation (Cerimele: Col. 26, lns. 18 – 44; the only control variable required in deorbit guidance is the thrust duration . . . At the appropriate ignition time, the deorbit burn is executed 
Before the time of filing, it would have been obvious to one of ordinary skill in the art to combine the teachings of Cerimele with the further teachings of Nagase as modified by Acikmese based on a motivation to improve the calculation of a burn time to land on a gravitational body with the use of state vectors and attitude data (Cerimele: Abstract)
Acikmese further teaches:
and generating the operation command such that the thrust vector of the spacecraft is directed to the target thrust vector (Acikmese: ¶ 115; SCP 1002 also sends control commands 1030 to the thruster valve driver unit 1032 which in turn controls the landing thrusters 912 and the attitude control thrusters 1036).
Allowable Subject Matter
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
The following is an examiner’s statement of reasons for allowance: Dependent claim 15 is allowed. None of the prior art cited could anticipate, or be combined to render obvious wherein the processing unit is configured to calculate a burn time variation showing a change quantity of a time from a start of the combustion of the engine to a stop thereof from a nominal combustion time, based on the 
Claim 15 and will be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims and them being placed in in condition for allowance.
Claim 18 is objected to due to its dependence on objected to claim 15.
Claims 15 and 18 are also objected to due to their dependence upon objected to claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed October 26, 2021 have been fully considered but they are not persuasive. Applicant asserts that amended independent claims 1, 9 and 13 overcome previous art rejections because “Acikmese fails to teach ‘wherein generating the throttling command comprises: calculating an output of a first polynomial having variables including the first acceleration parameter and the second acceleration parameter; [and] determining a time-to-go as the output of the first polynomial ...’ [because Acikmese] only teaches how to determine the lower bound of tf* [not] the use of a ‘polynomial having variables including the first acceleration parameter and the second acceleration parameter (emphasis added)’" (Applicant’s Remarks filed October 27, 2021, pgs. 13-14).
Examiner agrees that Acikmese teaches, inter alia, determining “the minimum-time thrust profile that eliminates the initial vertical velocity and ends with the lander at zero altitude” (Acikmese ¶ 087); however, Examiner respectfully notes that the previous office action relies upon the combination of Acikmese and Takeshi for the rejection of the instant claims.
Takeshi teaches “generating the throttling command comprises: calculating an output of a first polynomial having variables including the first acceleration parameter and the second acceleration parameter.” In particular, Takeshi teaches “calculate[ing] the reciprocal 1 / α of the acceleration from the acceleration observed in the past, and the smoother [3] utilizes the fact that the reciprocal 1 / α of the acceleration can be expressed by a linear function of the elapsed time t [and e]stimate the two coefficients of the linear function from the time history of the reciprocal of acceleration 1 / α) (Takeshi: ¶ 030 and Figure 002 [wherein: 1. Reciprocal of acceleration; 2. Measured values; 3. Pa]). As such, Takeshi teaches a formula which uses a polynomial linear equation that relies upon acceleration parameters.

    PNG
    media_image1.png
    314
    443
    media_image1.png
    Greyscale

A person of ordinary skill in the art would recognize that:
the claimed approach in amended independent claims 1, 9 and 13 is in the form 1/a = -At + B and 
Takeshi shows a linear form resolving a reciprocal of acceleration in the form of y = mx +b (Takeshi: Fig. 2) and
that these approaches are of an identical nature. Further, as Takeshi envisions the formula’s application in a spacecraft, the calculation of the polynomial values would be an intermediary step in in controlling the motion trajectory of the spacecraft as explicitly taught (Takeshi: ¶ 003).
Finally, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Acikmese with the teachings of Takeshi because combining prior art elements according to known methods to yield predictable results is obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)). In the instant case, Acikmese teaches the element of calculating the minimum thrust profile while Takeshi teaches using a polynomial related to reciprocal of acceleration. The combination of these elements results in the predictable benefit of being able to use an easier to resolve polynomial-type equation to calculate a minimum-fuel use burn for a spacecraft; consequently, the combination is obvious to a person of ordinary skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is: Meditch’s “On the problem of optimal thrust programming for a lunar soft landing” which teaches a method of proving a calculation represents the minimum amount of fuel that can be used in soft landing on a target body.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/C.P./Examiner, Art Unit 3663 
/MACEEH ANWARI/Primary Examiner, Art Unit 3663